UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-1182


FRANCES CARSON, Widow of William H. Carson,

                Petitioner,

          v.

WESTMORELAND COAL COMPANY; DIRECTOR, OFFICE OF WORKERS’
COMPENSATION PROGRAMS, United States Department of Labor,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(08-0339-BLA)


Submitted:   February 25, 2010               Decided:   March 10, 2010


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Timothy C. MacDonnell, WASHINGTON AND LEE UNIVERSITY, Lexington,
Virginia, for Petitioner.   Douglas A. Smoot, Kathy L. Snyder,
JACKSON KELLY PLLC, Morgantown, West Virginia, for Respondent
Westmoreland Coal Company.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Frances A. Carson, widow of William H. Carson, seeks

review   of   the   Benefits   Review     Board’s      decision   and    order

affirming the administrative law judge’s denial of black lung

survivor’s    benefits   pursuant   to   30   U.S.C.    §§ 901-945      (2006).

Our review of the record discloses that the Board’s decision is

based upon substantial evidence and is without reversible error.

Accordingly, we deny the petition for review for the reasons

stated by the Board.      Carson v. Westmoreland Coal Co., No. 08-

0339-BLA (B.R.B. Dec. 19, 2008).         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                            PETITION DENIED




                                    2